Citation Nr: 0013055	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from August 1947 to June 1957 
and from July 1957 until September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued the 10 percent disability 
rating assigned for the veteran's service-connected bilateral 
pes planus.  

The Board remanded the appeal in August 1997.  An August 1999 
RO decision granted a 30 percent evaluation for the veteran's 
service-connected bilateral pes planus effective June 30, 
1995, the date the veteran reopened his claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the appeal has been obtained.  

2.  The veteran's service-connected bilateral pes planus is 
manifested by no more than mild pes planus with callus 
formation and corns.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple examinations and treatment records have been 
obtained.  In January 1997, the veteran withdrew his request 
for a hearing and in January 1998, he indicated that no 
additional evidence was available.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and the 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The report of an August 1995 VA foot examination reflects 
that the veteran had a callus of the right first metatarsal 
and the right second metatarsal phalangeal joints.  He also 
had bilateral bunions.  He had minimal pes planus that was 
also shown on X-ray.  Severe degenerative arthritis of the 
right first metatarsal phalangeal joint with hallux valgus 
deformity was also noted.  The diagnoses included mild pes 
planus bilaterally and hallux valgus bilaterally with 
osteoarthritis of the right first metatarsal phalangeal 
joint.  

January 1996 letters from the office of Larry Weiss, D.P.M., 
a private podiatrist, reflects that treatment had been 
provided the veteran for seven years for numerous problems 
regarding his feet and that he had a long time condition of 
flat feet.  Treatment records from Dr. Weiss, dated in 1996 
and 1998, reflect that the veteran was seen with complaints 
regarding his feet. 

The report of an April 1998 VA foot examination reflects that 
the veteran complained of painful feet, greater on the right.  
The pain was mostly around the big toe joint and there were 
calluses.  On examination, mild flatfoot was noted 
bilaterally.  X-rays revealed mild flatfoot deformity.  The 
diagnoses included mild flat feet and bunion deformity with 
arthritis of both feet, greater on the right.  An October 
1998 addendum by the examiner indicated that the veteran's 
arthritis and bunions were not due to any service-connected 
flatfoot deformity.  It was also the opinion of the examiner 
that calluses and corns were a part of the veteran's 
service-connected pes planus.  

The veteran's bilateral pes planus has been evaluated under 
the provisions of Diagnostic Code 5276 of the Rating 
Schedule.  Diagnostic Code 5276 provides that a 30 percent 
evaluation will be assigned for bilateral severe flatfoot 
where there is objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent evaluation will be assigned for 
bilateral pronounced flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

The competent medical evidence reflects that the veteran has 
disability of the feet that is unrelated to his pes planus, 
including arthritis and bunions, and an August 1999 RO 
decision has denied service connection for bilateral bunions 
with arthritis on a secondary basis.  No appeal has been 
taken from that decision.  The competent medical evidence 
reflects that the veteran's bilateral pes planus is mild and 
that he has calluses and corns related to his pes planus.  
There is no competent medical evidence that has described the 
veteran's bilateral pes planus as pronounced or has indicted 
that he has extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  With consideration that 
there is an absence of any such evidence and consideration 
that competent medical evidence has described his pes planus 
as mild, including X-rays that indicate that the pes planus 
is mild, a preponderance of the evidence is against an 
evaluation greater than the 30 percent that has been 
assigned.  Accordingly, an evaluation greater than 30 percent 
under Diagnostic Code 5276 is not warranted.  

Diagnostic Code 5284 of the Rating Schedule provides that for 
other foot injuries that are moderate a 10 percent evaluation 
will be assigned.  For other foot injuries that are 
moderately severe, a 20 percent evaluation will be assigned.  
For foot injuries that are severe, a 30 percent evaluation 
will be assigned.  With consideration of the analysis set 
forth above and the competent medical evidence indicating 
that the veteran's bilateral pes planus is mild, a 
preponderance of the evidence is against a finding that would 
warrant a greater evaluation based on a showing of either 
moderate or moderately severe foot injury.  Accordingly, a 
preponderance of the evidence is against an evaluation under 
Diagnostic Code 5284 that would be greater than the 
evaluation that has been assigned under Diagnostic Code 5276.  

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999) only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances relating to the veteran's service-connected 
bilateral pes planus that would preclude the use of the 
regular rating schedule.  



ORDER

An evaluation greater than 30 percent for bilateral pes 
planus is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

